J-A29014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY GARCIA                             :
                                               :
                       Appellant               :   No. 213 MDA 2020

                Appeal from the Order Entered January 21, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0004915-2018,
                           CP-36-CR-0004916-2018

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY GARCIA                             :
                                               :
                       Appellant               :   No. 214 MDA 2020

                Appeal from the Order Entered January 21, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0004915-2018,
                           CP-36-CR-0004916-2018


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                            FILED NOVEMBER 17, 2020

        Appellant Timothy Garcia appeals from the Order entered January 21,

2020, denying his “Petition for Credit for Imprisonment While in Custody Prior




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29014-20



to Sentence.”      After careful review, we vacate the Order and remand for

further proceedings.

        On March 29, 2019, Appellant pled guilty to one count each of

Possession     with    Intent      to   Deliver    (Heroin)    and   Criminal    Use   of    a

Communication         Facility.1    The    court    deferred    sentencing      pending     an

assessment to determine Appellant’s eligibility for the State Intermediate

Punishment Program (“SIPP”).

        Appellant received approval for the SIPP, and on October 1, 2019, the

court sentenced him to a term of 24 months’ incarceration followed by 2 years’

probation. The court directed that Appellant receive credit for 404 days of

time served prior to sentencing. Appellant did not appeal.

        On January 15, 2020, Appellant pro se filed a Petition to Proceed in

Forma Pauperis and a Petition seeking credit for a total of 759 days allegedly

served prior to the imposition of sentence. On January 16, 2020, the court

denied the Petition seeking credit for time served as moot, stating that

Appellant received credit for 404 days at sentencing and “[a]ny time he may

have lost is due to his acceptance into the SIPP Program.” Order, 1/16/20.

        Appellant pro se filed a Notice of Appeal on February 3, 2020. The court

ordered Appellant to file a Pa.R.A.P. 1925(b) Statement and served the Order

on his counsel of record. On February 5, 2020, Appellant’s plea counsel filed

a Petition to Withdraw, which the court granted on February 11, 2020.
____________________________________________


1   35 P.S. § 780-113(a)(30) and 18 Pa.C.S. § 7512(a), respectively.


                                             -2-
J-A29014-20



        Appellant pro se filed a Rule 1925(b) Statement on February 14, 2020.

The Commonwealth filed a response, and the Court filed a Pa.R.A.P. 1925(a)

Opinion on March 11, 2020.

        On May 29, 2020, this Court remanded for the trial court to determine

Appellant’s entitlement to counsel for this Appeal. The trial court appointed

Daniel C. Bardo, Esq., on June 2, 2020. On Attorney Bardo’s Motion, this

Court again remanded so Appellant could file a counseled Rule 1925(b)

Statement. The trial court filed a Supplemental Rule 1925(a) Opinion.

        Appellant presents the following question for our review:

        After [Appellant’s] Judgment of Sentence was final, he filed a
        motion for time credit. The PCRA[2] court did not appoint counsel
        and denied the motion as moot. Did the PCRA court deprive
        [Appellant] of his right to counsel for his first PCRA petition?

Appellant’s Br. at 4.

        Appellant asserts that his “Petition for Credit for Imprisonment While in

Custody Prior to Sentence,” while “inarticulate,” clearly requested 759 days

credit against his sentence even though Appellant “did not specifically write

that [the court] had failed to credit him what he was due.”         Id. at 6. He

contends that “[i]n both timing and subject-matter, the petition was a PCRA

petition” that implicated the legality of his sentence and he was, therefore,

entitled to the appointment of PCRA counsel prior to the court’s summary

denial of relief. Id. at 8. We agree.

____________________________________________


2   Post Conviction Relief Act, 42 Pa.C.S. §§ 9542-46.

                                           -3-
J-A29014-20


      When appellate courts review the denial of post-conviction relief, the

standard of review is whether the findings of the lower court are supported by

the record and free of legal error. Commonwealth v. Williams, 828 A.2d

981, 987 (Pa. 2003). The issue raised in this appeal, whether the trial court

failed to appoint counsel as required by the PCRA, presents a question of law,

for which our standard of review is plenary and our scope of review is “limited

by the parameters of the [PCRA].” Commonwealth v. Smith, 818 A.2d 494,

498 (Pa. 2003).

      Our Supreme Court has required that courts read prisoner-drafted post-

conviction collateral relief petitions “with liberality.” Com. v. Fox, 295 A.2d

285, 287 (Pa. 1972); see, e.g., Commonwealth v. Hill, 279 A.2d 170, 173

(Pa. 1971) (observing that courts do not hold pro se post-conviction

petitioners to “strict rules of pleading,” and concluding that a petition, while

“not artistic”, was sufficient to raise an issue requiring remand for a hearing.).

      A petition seeking more credit for time served than that ordered by the

court implicates the legality of the sentence. Commonwealth v. Gibbs, 181

A.3d 1165, 1166 (Pa. Super. 2018). “[W]hen the petitioner challenges the

legality of a trial court's alleged failure to award credit for time served as

required    by     law    in    imposing     sentence,     that challenge     [is]

deemed cognizable as      a    due    process    claim    in PCRA proceedings.”

Commonwealth v. Heredia, 97 A.3d 392, 395 (Pa. Super. 2014).




                                      -4-
J-A29014-20


      Pursuant to Pa.R.Crim.P. 904(C), the court must appoint counsel to

represent an indigent petitioner in litigating his first petition for post-

conviction    collateral   relief,   “regardless     of   the   merits     of     his

claim.” Commonwealth v. Lindsey, 687 A.2d 1144, 1145 (Pa. Super.

1996). Where the court fails to appoint counsel, “the petitioner is entitled to

a remand to the PCRA court for appointment of counsel to prosecute the PCRA

petition.” Commonwealth v. Kenney, 732 A.2d 1161, 1164 (Pa. 1999)

(citation omitted); see, e.g., Commonwealth v. White, 871 A.2d 1291,

1294 (Pa. Super. 2005) (remanding for the appointment of counsel). In

addition, “where an appellant files his first PCRA Petition without the

assistance   of counsel,   the   appellant   shall   be   permitted   to   file   an

amended PCRA Petition with the assistance of counsel.” Commonwealth v.

Tedford, 781 A.2d 1167, 1170 (Pa. 2001) (citations omitted).

      Here, Appellant’s pro se “Petition for Credit for Imprisonment While in

Custody Prior to Sentence,” explicitly requests 759 days credit, more than the

404 days the sentencing court ordered.         As explained above, Appellant’s

request for additional credit for time served implicates the legality of his

sentence and is, thus, cognizable under the PCRA. Because this is Appellant’s

first PCRA Petition, Appellant is entitled to the appointment of PCRA counsel.

Accordingly, we vacate the order and remand for the appointment of PCRA

counsel and further proceedings before the PCRA court.




                                       -5-
J-A29014-20




     Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                  -6-